EXHIBIT 10.2

 

THE RIGHTS OF PAYMENT, PRIORITY AND ENFORCEMENT OF LIENS AND SECURITY INTERESTS,
AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECURED PARTY (OR ASSIGNEE
THEREOF) ARE SUBJECT TO THE PROVISIONS OF THE SUBORDINATION AND INTERCREDITOR
AGREEMENT, effective as of the date hereof AS THE SAME MAY BE AMENDED, RESTATED,
SUPPLEMENTED, MODIFIED OR REPLACED FROM TIME TO TIME (THE "INTERCREDITOR
AGREEMENT") BY AND AMONG THE SECURED PARTY AND ACF FINCO I LP, a limited
partnership organized under the laws of the state of Delaware (SUCH OTHER SENIOR
LENDER(S) AS MAY BE DEFINED IN THE INTERCREDITOR AGREEMENT), AND OTHERS. ANY
PERSON BECOMING AN ASSIGNEE OF THIS SUBORDINATED SECURITY AGREEMENT TAKES SUCH
ASSIGNMENT AND RELATED RIGHTS SUBJECT TO THE INTERCREDITOR AGREEMENT.

 

SUBORDINATED SECURITY AGREEMENT 

(Assets)

 

This Subordinated Security Agreement (this “Agreement”) is made and entered into
as of October 4, 2015 by and between General Employment Enterprises, Inc., an
Illinois corporation, having a notice address of 13500 Sutton Park Drive South,
Suite 204, Jacksonville, Florida 32224 (the “Debtor”), and William Daniel
Dampier and Carol Lee Dampier, each a resident of Colorado (collectively called
the “Secured Party”) with an address as indicated below on the signature page.

 

1. GRANT OF SECURITY INTEREST. To secure the prompt payment and performance of
all of Debtor’s Obligations (as hereinafter defined) to Secured Party, subject
to the terms and provisions of this Agreement, including without limitation the
provisions of Paragraph 13 below, Debtor hereby grants to Secured Party a
security interest in and to all of its now owned and hereafter acquired personal
property, including without limitation the following (collectively referred to
herein as the “Collateral”):

 

(a) all accounts, accounts receivable, contract rights, general intangibles,
chattel paper, notes, drafts, acceptances, and all other debts, obligations and
liabilities in whatever form owing to Debtor from any person, firm, corporation
or other legal entity whether now existing or hereafter arising or acquired
(collectively, “Accounts”);

 

(b) all now owned or hereafter acquired and wherever located goods, merchandise
and other personal property which are held for sale or lease or to be furnished
under contracts of service or held as raw materials, work in process or finished
goods and supplies or materials used or consumed in Debtor’s business or used in
connection with the manufacture, packing, shipping, advertising or furnishing of
such goods (collectively, “Inventory”);

 

(c) all now existing or hereafter acquired machinery, equipment, furniture and
fixtures, including spare parts, replacements, substitutions, additions or
accessions thereto, wherever located (collectively, “Machinery and Equipment”);

 

(d) all documents, policies and certificates of insurance and chooses in action,
whether now or hereafter existing;

 

(e) all instruments, and cash owned by Debtor or in which Debtor has an
interest, which now or hereafter are at any time in possession or control of
Secured Party or in transit by mail or carrier to or from Secured Party or in
the possession of any third party acting on Secured Party’s behalf, without
regard to whether Secured Party received the same in pledge, for safekeeping, as
agent for collection or transmission or otherwise or whether Secured Party has
conditionally released the same;



 



  1

 

 

(f) all books, records, ledger sheets and other records relating to the
foregoing;

 

(g) all customer lists, purchase orders, contract rights, trademarks, trade
names, copyrights, patents, processes, and all applications therefor, know-how,
trade secrets, confidential information, goodwill, assumed names, and all other
intellectual property; and

 

(h) all proceeds, products, offspring, rents and profits of the foregoing,
including, without limitation, proceeds of insurance.

 

As used herein, “Obligations” shall mean all obligations of Debtor to Secured
Party arising under or in connection with the performance of that certain
Subordinated Nonnegotiable Promissory Note dated of even date herewith, from
Debtor to Secured Party, in the (original) principal amount of Three Million
Dollars ($3,000,000) with a maturity date as set forth therein (the
“Subordinated Note”).

 

2. GENERAL DUTIES OF DEBTOR. Debtor will, except for and subject to the rights,
interests and Liens (as defined in Paragraph 11 below) of the Senior Lenders (as
defined below in Paragraph 13, including without limitation the Liens of ACF
FINCO I, LP), the terms of applicable Senior Indebtedness (as defined below in
Paragraph 13) and the terms and provisions of Paragraph 13 of this Agreement:

 

(a) maintain, preserve and keep the Collateral in workable condition and repair,
ordinary wear and tear excepted, and from time to time will make all necessary
(in Debtor’s reasonable judgment) repairs and replacements, renewals and
additions, and will not knowingly permit any of the Collateral to become a
fixture to real property without first making arrangements reasonably
satisfactory to Secured Party to protect the Collateral and assure the
maintenance of the security interest granted hereby;

 

(b) permit no other Lien to attach to the Collateral, except Liens arising in
the Debtor’s ordinary course of business;

 

(c) pay all costs necessary to obtain, preserve, and enforce this security
interest and preserve the Collateral, including (but not limited to) taxes,
assessments, insurance premiums, repairs, reasonable attorneys’ fees and legal
expenses, rent, storage costs, and expenses of sale;

 

(d) furnish Secured Party with any information concerning the Collateral and the
Obligations reasonably requested by Secured Party;

 

(e) allow Secured Party to inspect the Collateral, and inspect and copy all
records relating to the Collateral and the Obligations at all reasonable times
upon reasonable notice;

 

(f) sign any papers furnished by Secured Party which are necessary to obtain and
maintain and perfect this security interest;

 

(g) take commercially reasonable steps to collect the liability of account
debtors, obligors and secondary parties whose obligations are part of the
Collateral;

 

(h) maintain insurance coverage with financially sound and reputable insurers in
such form and against such risks as are customary for businesses engaged in the
same or similar business and operating similar properties; and



 



  2

 

 

(i) promptly notify Secured Party of any loss, damage or other such change in or
to the Collateral, or in any fact or circumstance warranted or represented by
Debtor in this Agreement or furnished to Secured Party, or if any Event of
Default under this Agreement occurs.

 

3. DEBTOR’S ADDRESS. The Debtor’s principal business offices, its financial
books and records relating to the Collateral, are located at the address set
forth on the signature page of this Agreement. The Debtor will not move its
principal place of business, its chief executive offices, or its financial books
and records relating to the Collateral from said location without prior notice
to the Secured Party and shall do all things reasonably requested in writing by
Secured Party to maintain a fully perfected security interest in favor of
Secured Party.

 

4. REPRESENTATIONS AND WARRANTIES OF DEBTOR. Debtor represents and warrants to
Secured Party as follows:

 

(a) Authority. The execution, performance and delivery of this Agreement and the
Obligations and all other agreements and transactions contemplated hereby and
thereby have been duly authorized by Debtor.

 

(b) Enforceability. This Agreement and the Obligations constitutes the legal,
valid and binding obligations of Debtor, enforceable in accordance with its
terms.

 

(c) No Breach. The execution, performance and delivery of this Agreement and the
Obligations will not constitute a breach of, or default under, any provision of
any certificate of incorporation or by-law, contract, agreement, mortgage, trust
or other indenture to which either Debtor is bound by any order, rule,
regulation or law of any jurisdiction binding on such party.

 

(d) Other Liens. There are no other Liens attached to the Collateral except for
those in favor of Senior Lenders (and those Liens attaching by operation of law
and otherwise in Debtor’s ordinary course of business).

 

5. RIGHTS OF SECURED PARTY. Secured Party may, in its discretion, after an Event
of Default (as defined in Paragraph 6 below), except as otherwise provided by
this Agreement, terminate, on written notice to Debtor, Debtor’s authority to
sell Inventory, or any other Collateral as to which such permission has been
given; require Debtor to give possession or control of the Collateral to Secured
Party at Secured Party’s designated location; endorse as Debtor’s agent any
instruments or chattel paper which is part of the Collateral; notify account
debtors and obligors on instruments to make payment directly to Secured Party;
contact account debtors directly to verify information furnished by Debtor but
not to discount accounts receivable; take control of proceeds and use cash
proceeds to reduce any part of the Obligations; take any action Debtor is
required to take or is otherwise necessary to obtain, preserve, and enforce this
security interest, and maintain and preserve the Collateral, without notice to
Debtor, and add costs of same to the Obligations (but Secured Party is under no
duty to take any such action); release Collateral in its possession to Debtor,
temporarily or otherwise; take control of funds generated by the Collateral,
such as dividends, interest, proceeds or refunds from insurance, and use same to
reduce any part of the Obligations; waive any of its rights hereunder without
such waiver prohibiting the later exercise of the same or similar rights; revoke
any permission or waiver previously granted to Debtor.

 

6. EVENT OF DEFAULT. The occurrence of any of the following events shall
constitute an “Event of Default,” as such term is used herein:

 

(a) an Event of Default under the Subordinated Note, or any breach or default
under the ‘Purchase Agreement’ (such term having the meaning as provided in the
Subordinated Note) all of which are being delivered simultaneous herewith;



 



  3

 

 

(b) any statement, representation or warranty made herein or any information
furnished pursuant hereto shall be false or breached and which is not cured
within thirty (30) days after written notice thereof and opportunity to cure; or

 

(c) failure to observe or perform any other covenant or agreement herein and
which is not cured within thirty (30) days after written notice and opportunity
to cure.

 

7. RIGHTS AND REMEDIES UPON DEFAULT. Upon an Event of Default, the Obligations
shall upon written notice to Debtor of such election become immediately due and
payable, and the Secured Party may (in each case subject to the terms and
provisions of this Agreement) :

 

(a) exercise any one or more of the remedies and shall have all the rights of
Secured Party under the Code, including but not limited to the right to take
possession of the Collateral in satisfaction of the Obligations. Any requirement
of the Code (as defined in Paragraph 11 below) for reasonable notice shall be
met if such notice is mailed, postage prepaid, to Debtor at its address as shown
above, at least twenty (20) days prior to the time of the sale, disposition or
other event or thing giving rise to the requirement of notice;

 

(b) notwithstanding anything to the contrary appearing in this Agreement, the
interest hereinabove described is granted and assigned to the Secured Party by
way of collateral security only and, accordingly, the Secured Party by its
acceptance hereof shall not be deemed to have assumed or become liable for any
of the obligations or liabilities of Debtor under the Obligations, whether
provided for by the terms thereof, arising by operation of law, or otherwise;
Debtor hereby acknowledging that Debtor remains liable thereunder to the same
extent as though this Agreement had not been made;

 

(c) the acceptance by the Secured Party at any time and from time to time of
part payment on the Obligations shall not be deemed to be a waiver of any
default then existing under the Agreement or the Obligations. No waiver by
Secured Party of any default shall be deemed to be a waiver of any other then
existing or subsequent default or Event of Default, nor shall any such waiver by
Secured Party be deemed to be a continuing waiver under this Agreement or the
Obligations. No delay or omission by Secured Party exercising any right, remedy
or privilege hereunder shall impair any such right, remedy or privilege or be
construed as a waiver thereof or any acquiescence in the default or Event of
Default giving rise thereto, nor shall any single or partial exercise thereof,
or the exercise of any other right, remedy or privilege of Secured Party
hereunder;

 

(d) the Secured Party may proceed to protect and enforce this Agreement by suits
or proceedings in equity, at law or otherwise, whether for the foreclosure
hereof or for the appointment of a receiver of the property covered by this
Agreement and the Obligations or any part thereof, or for the enforcement of any
other proper, legal or equitable remedy available under applicable law; and

 

(e) any and all net proceeds received by the Secured Party by reason of the
foregoing clauses (a) and (b) of this Paragraph, after first deducting all legal
or other costs and expenses in affecting such realization, shall be applied to
pay any or all of the indebtedness hereby secured as the Secured Party shall
deem proper, any excess to be returned to the Debtor.

 

8. SUCCESSORS AND ASSIGNS. The rights and privileges of Secured Party shall
inure to its successors and assigns. All representations, warranties and
agreements of Debtor shall bind Debtor’s successors and assigns. Upon any
merger, consolidation or reorganization permitted under the Subordinated Note,
the successor shall execute an assumption agreement in form acceptable to
Secured Party. Nothing in this Paragraph shall relieve Debtor of any Obligation
to Secured Party in the event of an assignment by Debtor, whether or not
permitted hereunder, which liability will continue until released by Secured
Party.



 



  4

 

 

9. NOTICE AND DEMAND. Debtor waives presentment, demand, notice of nonpayment
and protest and all other demands or notices in connection with this Agreement.
Notices mailed to Debtor’s address in the first paragraph hereof or to Debtor’s
most recent changed address on file with Secured Party, at least (unless another
time period is set forth in this Agreement) twenty (20) days prior to the
related action (or, if the Uniform Commercial Code specifies a longer period,
such longer period prior to the related action), shall be deemed reasonable
except for perishable items for which a shorter period shall be deemed
reasonable.

 

10. MISCELLANEOUS. This Agreement is in addition to and not in limitation of any
other rights and remedies Secured Party may have by virtue of any other
instrument or agreement heretofore, contemporaneously herewith or hereafter
executed by Debtor or by law or otherwise. If any provision of this Agreement is
contrary to applicable law, such provision shall be deemed ineffective without
invalidating the remaining provisions hereof. If and to the extent that
applicable law confers any rights or imposes any duties inconsistent with or in
addition to any of the provisions of this Agreement, the affected provision
shall be considered amended to conform thereto. No provision of this Agreement
may be waived, altered or modified except in writing duly signed by the Secured
Party and Secured Party shall not by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder. A waiver by
Secured Party of any right or remedy hereunder on any one occasion, shall not be
construed as a bar to or waiver of any such right or remedy which Secured Party
would have on any future occasion nor shall Secured Party be liable for
exercising or failing to exercise any such right or remedy.

 

11. DEFINITIONS.

 

(a) “Lien” shall mean any mortgage, deed of trust, lien, charge, security
interest or encumbrance of any kind upon, or pledge of, any property or asset,
whether now owned or hereafter acquired, and includes the acquisition of, or
agreement to acquire any property or asset subject to any conditional sale
agreement or other title retention agreement, including a lease on terms
tantamount thereto or on terms otherwise substantially equivalent to a purchase.

 

(b) “Person” shall mean and include an individual, partnership, corporation,
trust, joint ventures, associations, joint stock company, limited liability
company, unincorporated organization and a Government or any department or
agency thereof.

 

(c) “Code” shall mean the Uniform Commercial Code of Illinois as the same may be
in effect from time to time.

 

12. FINANCING STATEMENTS. At request of Secured Party, Debtor will join with
Secured Party in executing one or more financing statements pursuant to the
Uniform Commercial Code in form satisfactory to Secured Party. Debtor hereby
authorizes Secured Party to file a financing statement signed only by Secured
Party in all places where necessary to perfect Secured Party’s security interest
in the Collateral in all jurisdictions where such authorization is permitted by
the Code. Without limiting the foregoing Debtor agrees that whenever the Code
requires Debtor to sign a financing statement for filing purposes, Debtor hereby
appoints Secured Party or any of Secured Party’s representatives as Debtor’s
attorney and agent, with full power of substitution, to sign or endorse Debtor’s
name on any such financing statement or other document and authorizes Secured
Party to file such a financing statement in all places where necessary to
perfect Secured Party’s security interest in the Collateral; and Debtor ratifies
all acts of Secured Party and said representatives and agrees to hold Secured
Party and said representatives harmless from all acts of commission or omission
or any error of judgment or mistake of fact or law pertaining thereto taken or
made in the good faith exercise of the Secured Party’s rights. A carbon,
photographic or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement. Upon full payment of all Obligations,
the Agreement and the Lien or charge created hereby or resulting herefrom shall
cease to exist and Secured Party shall file all termination statements requested
by Debtor necessary to accomplish this purpose.



 



  5

 

 

13. SUBORDINATION. Notwithstanding anything to the contrary in this Agreement:

 

(a) Secured Party by acceptance of the Subordinated Note and this Agreement,
agrees that the indebtedness evidenced by the Subordinated Note, and any
renewals or extensions thereof, shall at all times and in all respects be
subordinate and junior in right of payment to any Senior Indebtedness to Senior
Lenders (each of “Senior Indebtedness” and “Senior Lender” having the meaning
given such terms in the Subordinated Note) now or hereafter existing, and any
pledge, security interest or liens granted or agreed to by Debtor to Secured
Party to secure the performance of the obligations under the Subordinated Note
shall at all times and in all respects be subordinate and junior to any pledge,
security interest or liens granted or agreed to by Debtor to (or affecting
Debtor’s assets favoring) the holders of the Senior Indebtedness.

 

(b) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization, arrangement or other similar
proceedings in connection therewith, relative to the Debtor or to its creditors,
as such, or to its property, and in the event of any proceedings, for voluntary
liquidation, dissolution or other winding-up of the Debtor, whether or not
involving insolvency or bankruptcy, then the holder(s) of Senior Indebtedness
shall be entitled to receive payment in full of all principal, premium and
interest on all Senior Indebtedness before the Secured Party is entitled to
receive any further payment on account of principal, premium or interest upon
the Subordinated Note or exercise its rights (including without limitation under
this Agreement) as to the Collateral.

 

(c) Secured Party and each and every other assignee of this Subordinated
Security Agreement by acceptance of the Subordinated Note and this Agreement (or
acceptance of an assignment hereof) agrees for the benefit of each holder of
Senior Indebtedness (and for the benefit of each Senior Lender of future Senior
Indebtedness expressly contemplated within the definitions thereof in the
Subordinated Note (as defined below), upon the written request of Debtor (for a
prospective lender) or a then current Senior Lender) to promptly execute and
deliver a subordination and inter-creditor agreement confirming the
subordination of this Agreement to that current or prospective Senior Lender’s
priority rights in the form and substance as reasonably requested by the
applicable current or prospective Senior Lender; provided that (i) any Senior
Lender shall recognize and not materially restrict Secured Party’s rights under
the Debt Conversion Agreement of even date herewith between Debtor and Secured
Party and Secured Party’s Option thereunder; and (ii) further provided that such
subordination and inter-creditor agreement is no more restrictive to Secured
Party’s rights in material respects than the Subordination and Intercreditor
Agreement of even date herewith between Secured Party and ACF FINCO 1 LP (for
clarification; an increase in the aggregate Senior Indebtedness amount,
including increases in credit limit(s) or loan amount(s) outstanding within
those limit(s) of the current Senior Lender or prospective Senior Lenders’
credit facility, is permitted and is not a factor in determining whether (a)
there is a ‘material’ or other restriction on Secured Party’s rights or (b) an
agreement is ‘more restrictive to Secured Party’s rights’, under any of the
referenced agreements).

 

***SIGNATURE PAGE FOLLOWS***



 



  6

 

 

The parties hereto have caused this Agreement to be duly executed by Secured
Party and Debtor as of the day and year first above written.

 

 

DEBTOR:

 

       

 

General Employment Enterprises, Inc.,
an Illinois corporation

 

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Its:

 

 

 

 

 

 

With an address of:  

184 Shuman Blvd., Ste. 420  

Naperville, Illinois 60563

 

 

 

 

 

 

 

 

 

 

SECURED PARTIES:  

 

 

   

 

 

 

 

 

 

 

 

William Daniel Dampier, individually

 

 

 

 

 

 

 

 

Carol Lee Dampier, individually  

 

 

 

 

With an address of:  

 

9930 East Progress Circle  

 

Greenwood Village, CO 80111  



 

 

7

--------------------------------------------------------------------------------